                                                                                                                   ,,
                                                                                                                                         -- -.   .
                                                                                                                                                 -•··
AO 2458 (Rev. 09/ 19)   Judgment in a C riminal Case    (form modified within District on Sept. 30, 201 9)
                        Sheet I


                                                                                                                              I I<. t t '. IC..\ I I Y I· I LED
                                            UNITED STATES DISTRICT Co
                                                            Southern District of New York
                                                                                  )
                 UNITED STA TES OF AMERICA                                        )
                                    V.                                            )
                                                                                  )
                 ORIS JESUNY SANCHEZ OLIVO                                                Case Number: 19 CR 484-02 (KMW)
                                                                                  )
                                                                                  )       USM Number: 86871-054
                                                                                  )
                                                                                  )        Michael Horn, Esq . (AUSA Elizabeth Espinosa)
                                                                                  )       Defendant's Attorney
THE DEFENDANT:
!i1 pleaded guilty to count(s)           2 two
D pleaded nolo contendere to count(s)
   which was accepted by the court.
D was found guilty on count(s)
   after a plea of not guilty.

The defendant is adjudicated guilty of these offenses:

Title & Section                    Nature of Offense                                                                     Offense Ended

18USC1344                           Bank Fraud                                                                           12/31/2018              2




       The defendant is sentenced as provided in pages 2 through                 _ _?___ of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
D The defendant has been found           not guilty on count(s)

lt".l Count(s)    __      __________ •
                        _,__
                   all open                                       is     Ill are dismissed on the motion of the United States.
         It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restitution ,
the defenoant must notify the court and United States attorney of material changes in economic circumstances.

                                                                                                                        2/26/2020
                                                                                 Date of Impos ition of Judgment




                                                                                 Signature of Judge




                                                                                                             KIMBA M. WOOD, U.S.D.J .
                                                                                 Name and Titl e of Judge




                                                                                  Date
AO 245B (Rev . 09/ 19) Judgment in Criminal Case
                       Sheet 2 - Imprisonment

                                                                                                         Judgment -   Page   - =2 -   of   7
 DEFENDANT: ORIS JESUNY SANCHEZ OLIVO
 CASE NUMBER: 19 CR 484-02 (KMW)

                                                                IMPRISONMENT
          The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a
total term of:

 Three months




      0    The court makes the fo llow ing recommendations to the Bureau of Prisons:
           That the defendant be incarcerated at FC I Danbury , so that her fam ily may visit.




      D    The defendant is remanded to the custody of the United States Marshal.

      D    The defendant shall surrender to the United States Marshal for this district:

           D    at    _________                     D    a.m.     D    p.m.     on

           D    as notified by the United States Marshal.

      [ti The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
           ~ before IIti.. M- on         5/4/2020
           D    as notified by the United States Marshal.

           D    as notified by the Probation or Pretrial Services Office.


                                                                      RETURN
 I have executed this judgment as fo llows:




            Defendant delivered on                                                           to

 at                                                     , with a certified copy of this judgment.
      ----------------


                                                                                                       UN ITED STAT ES MA RSHA L



                                                                              By
                                                                                                    DEPUTY UN ITED STATES MARSHA L
AO 245B (Rev. 09/19)   Judgment in a Criminal Case
                       Sheet 3 - Supervised Release
                                                                                                       Judgment-Page _ _ _ of
DEFENDANT: ORIS JESUNY SANCHEZ OLIVO
CASE NUMBER: 19 CR 484-02 (KMW)
                                                       SUPERVISED RELEASE
Upon release from imprisonment, you will be on supervised release for a term of:

 3 years, 3 months of which will be served under home confinement.




                                                      MANDATORY CONDITIONS
I.    You must not commit another federal , state or local crime.
2.    You must not unlawfully possess a controlled substance.
3.    You must refrain from any unlawful use ofa controlled substance. You must submit to one drug test within 15 days of release from
      imprisonment and at least two periodic drug tests thereafter, as determined by the court.
             Ill The above drug testing condition is suspended, based on the court's determination that you
                  pose a low risk of future substance abuse . (check if applicable)
4.     0 You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
          restitution . (check if applicable)
5.     0 You must cooperate in the collection of DNA as directed by the probation officer. (checkifapplicable)
6.     0 You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U .S.C. § 2090 I, et seq.) as
          directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
          reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)
7.     0 You must participate in an approved program for domestic violence. (check if applicable)

You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.
AO 2458 (Rev. 09/19)   Judgment in a Criminal Case
                       Sheet 3A - Supervised Release
                                                                                              Judgment-Page _ __ __ of - - - ' - --           -
DEFENDANT: ORIS JESUNY SANCHEZ OLIVO
CASE NUMBER: 19 CR 484-02 (KMW)

                                       ST ANDARD CONDITIONS OF SUPERVISION
As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

1.  You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
    release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different time
    frame.
2. After initially reporting to the probation office, you wi ll receive instructions from the court or the probation officer about how and
    when you must report to the probation officer, and you must report to the probation officer as instructed.
3.  You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from the
    court or the probation officer.
4.  You must answer truthfully the questions asked by your probation officer.
5.  You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
    arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If notifying
    the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
    hours of becoming aware of a change or expected change.
6.  You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to
    take any items prohibited by the conditions of your supervision that he or she observes in plain view.
7.  You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
    doing so. If you do not have full-time employment you must try to find full-time employment, un less the probation officer excuses
    you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
    responsibilities), you must notify the probation officer at least IO days before the change. If notifying the probation officer at least I 0
    days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of becoming
    aware of a change or expected change.
8. You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
    convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
    probation officer.
9.  If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
10. You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i .e., anything that was
    designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or tasers).
11. You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
    first getting the permission of the court.
12. You must follow the instructions of the probation officer related to the conditions of supervision.




U.S. Probation Office Use Only
A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview of Probation and Supervised
Release Conditions, available at: www .uscourts.gov.


Defendant's Signature                                                                                    Date
                                                                                                                - - - - - - - -- - - -
AO 2458 (Rev. 09/19)   Judgment in a Crimi nal Case
                       Sheet 3D- Superv ised Release
                                                                                                            5_
                                                                                            Judgment-Page _ _     of         7
DEFENDANT: ORIS JESUNY SANCHEZ OLIVO
CASE NUMBER: 19 CR 484-02 (KMW)

                                         SPECIAL CONDITIONS OF SUPERVISION
 The standard and mandatory conditions of supervised release will apply, along with the following special conditions:

 The defendant shall provide the probation officer with access to any requested financial information .

 The defendant shall not incur new credit charges or open additional lines of credit without the approval of the probation
 officer unless the defendant is in compliance with the installment payment schedule .

 You must be monitored by the form of location monitoring, at the discretion of the probation officer, for a period of three
 months and must abide by all technology requirements. You must pay all or part of the costs of participation in the location
 monitoring program as directed by the court and the probation officer. You are restricted to your residence at all times
 except or employment; education ; religious services; medical , substance abuse, or mental health treatment; attorney visits;
 Court appearances; court-ordered obligations, as well as taking your children to school or day care and picking them up
 and bringing them home. You would be permitted other activities as preapproved by the probation department.

 The defendant shall be supervised by the district of her residence.
AO 2458 (Rev . 09/19)   Judgment in a Criminal Case
                        Sheet 5 - Criminal Monetary Penalties
                                                                                                         Judgment -   Page - ----'6"-------   of   7
DEFENDANT: ORIS JESUNY SANCHEZ OLIVO
CASE NUMBER: 19 CR 484-02 (KMW)
                                                  CRIMINAL MONETARY PENAL TIES
      The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.


                        Assessment               Restitution               Fine                   AV AA Assessment*                 JVTA Assessment**
TOTALS             $    100.00               $   lPD, o3'1. 4 4-      $                       $                                 $




 D The determination of restitution is deferred until - - - - - . An Amended Judgment in a Criminal Case (AO 245C) will be
      entered after such determination.

 D The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

      lfthe defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise in
      the priority order or percentage payment column below. However, pursuant to 18 U .S.C. § 3664(i), all nonfederal victims must be paid
      before the United States is paid.

 Name of Payee                                                    Total Loss***               Restitution Ordered              Priority or Percentage
  See Schedule of Victims                                                     $60,039.44                 $60,039.44




 TOTALS                                $                   60,039.44              $                 60,039.44
                                           -------=------                             --------'-----



 D      Restitution amount ordered pursuant to plea agreement $

 D      The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
        fifteenth day after the date of the judgment, pursuant to I 8 U .S.C. § 36 I 2(f). All of the payment options on Sheet 6 may be subject
        to penalties for delinquency and default, pursuant to 18 U .S.C. § 3612(g).

 D      The court determined that the defendant does not have the ability to pay interest and it is ordered that:

        D the interest requirement is waived for the              D fine     D restitution.
        D the interest requirement for the            D    fine     D restitution is modified as follows :

  * Amy, Vicky , and Andy Child Pornography Victim Assistance Act of 2018 , Pub. L. No.              115-299.
  ** Justice for Victims ofTraffickinp; Act Qt 201~, Pi,ib, L, NO, 114-22.
 *** F1ndbgs for the total amount oflosses are required under Chapters 109A, I 10, 11 OA, and I I 3A of Title 18 for offenses committed on
 or after September 13 , 1994, but before April 23 , 1996.
AO 2458 (Rev . 09/19)   Judgment in a Criminal Case
                        Sheet 6 - Schedule of Payments

                                                                                                              Judgment -   Page   7      of
 DEFENDANT: ORIS JESUNY SANCHEZ OLIVO
 CASE NUMBER: 19 CR 484-02 (KMW)

                                                         SCHEDULE OF PAYMENTS

 Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties is due as follows :

A       It]                           10""0"-'.""0-"-0_ _ __ due immediately, balance due
               Lump sum payment of$ __,_

               O    not later than                                    , or
               O    in accordance with      O C,      O D,       O     E, or     O F below; or

 B      O      Payment to begin immediately (may be combined with              oc,        0 D, or      O F below); or

 C      O      Payment in equal        _ _ _ _ _ (e .g., weekly, monthly, quarterly) installments of $ ____ over a period of
                             (e. g. , months or years) , to commence _ _ _ _ _ (e. g., 30 or 60 days) after the date of this judgment; or

 D      O      Payment in equal       _ _ _ _ _ (e.g., weekly, monthly, quarterly) installments of $ _ _ _ over a period of
                             (e.g. , months or years) , to commence _ _ _ _ _ (e.g. , 30 or 60 days) after release from imprisonment to a
               term of supervision; or

 E      O      Payment during the term of supervised release will commence within _ _ _ _ _ (e.g., 30 or 60 days) after release from
               imprisonment. The court will set the payment plan based on an assessment of the defendant' s ability to pay at that time ; or

 F      !ill   Special instructions regarding the payment of criminal monetary penalties:
                Restitution shall be paid in monthly installments of 10% of the defendants gross monthly income, over a period of
                supervision to begin 30 days after the defendant's release from custody. Payments shall be made to the Clerk of
                the Court. The Government shall provide the Court, and the Clerk of the Court, with a Schedule of Victims.



 Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due during
 the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons' Inmate
 Financial Responsibility Program , are made to the clerk of the court.

 The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.




 0      Joint and Several

        Case Number                                                                         Joint and Several                Corresponding Payee,
        Defendant and Co-Defendant Names                                                                                         if appropriate
        (inc luding defendant number)                         Total Amount                       Amount




 D      The defendant shall pay the cost of prosecution .

  D      The defendant shall pay the following court cost(s):

  Ill    The defendant shall forfeit the defendant's interest in the following property to the United States:
         $60,039.44


  Payments shall be applied in tliY      fQIIQwing order; (1) 1155u5Sffiunt, (Z) restitution principal, (3) regtitution interegt, (4) AVAA assessment,
  (SJ fine principal, (6) fine interest, (7) community restitution, (8) J\/T A assessment, (~) penalties, and ( I 0) costs, mcluding cost of
  prosecution and court costs.
